Title: From Thomas Boylston Adams to Abigail Smith Adams, 24 October 1801
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother
Philadelphia 24th: Octr: 1801.

I have received your favors of the 5th: & 12th: currt:; the first containing the mournful tidings of the death of our venerable Uncle Quincy; and the latter, by my brother, directing me to procure for you a mourning ring. I hope by the time my brother returns from Washington, to have your commission complied with, but as you gave me no particular directions respecting the fashion of the ring, I have been obliged to exercise my own taste in the choice of it, which at least runs the risk of not corresponding with yours.
I was in some measure prepared for this event, by the opinion I had formed when I last visited the good old gentleman, of the state of his health. He appeared much altered & broken, and I took leave of him under the impression, that I should never see him again. He was an honest man & a pious christian, and his surviving relatives need aspire to no higher character, to form his monumental inscription.
I recollect some conversation between my father and myself when I was last at Quincy, on the Subject of the probable distribution of the landed estate, belonging to my uncle, in the event of his death; and if I rightly remember, the course of descent is not much altered, by the will, from what it would have been had he died intestate. The veneration which my father entertains for hereditary institutions, especially in his own family, I had no doubt would make him desirous of acquiring this estate, and I expressed an opinion to that effect, during our conversation. I wish he might be gratified in the complete indulgence of this favorite propensity, for in addition to the convenience of situation, vicinity and so forth; an other important advantage would accrue from the possession & ownership; viz; it would swell the Catalogue or vocabulary of titles, which my father in his last letter to me enumerates and appropriates to himself, as consequences resulting from his being free from the Shackles of public duty. The Monarch of Stony field; Count of Gull-island, Earl of Mount Arrarat, Marquis of Candlewood-hill and Baron of Rocky-Run, would doubtless be proud of the additions, though drawn from military & naval heraldry, of Field-marshall of Mount Wollaston; & Lord High Admiral of Halfmoon.
I have read some sketches extracted from the Palladium, headed, foreign politics. The design is not unworthy of JQA, and the execution, so far as historical accuracy and correct judgment are concerned; but the style & manner is not his. The speculations are attributed to Mr: Ames & to my brother; but Ames’s constellation of blazing, fiery tailed Commets is not visible. In short, my judgment, a very hasty one, I confess, is, that the Scheme is a good one, but there are some blanks, which I think the public would have prized, if it had been the work of another hand.
I hope your ride to Atkinson was serviceable to your health. I have had more rheumatism, this fall, than usual, but not enough to confine me. I am obliged to take more exercise than I can well spare time for, in order to keep my joints from stiffning.
I had but little time with my brother, as he passed through, but on his return I hope to keep him a few days. You will be pleased with the sprightliness & vivacity of his wife; when she is in only tolerable health, her Spirits are abundant; she is so devoted to her boy that one might think she was quite satisfied, with a single heir, but if the truth was known, I guess she would tell another Story—Well! Heaven prosper them, I am content they Should for a time make good a batchelors deficiency.
I have not yet ascertained the price of Rye flour but, if I dont forget it, will inform you in my next.
Remember me kindly to my father & Louisa and / believe me your dutiful Son
            
            
T B Adams